DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/8/21, are acknowledged.
	Claims 1-2, 6, and 12 have been amended.
	Claims 1-12 are pending.
Claims 2 and 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 1, 3-6 and 11-12 are being acted upon.

Claim 4 is rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: The claims are directed to a genus of peptides having amino acid sequences of SEQ ID NO: 1-33. These are structurally distinct with non-homologous amino acid sequences and do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Applicant argues that the claims share structural feature in that they are all T helper peptides, and share a common use in binding to APC.
The structure of generically being a peptide is not a substantial structural feature that correlates with the function of binding to APC.  Not any peptide will bind, it is the unique amino acid sequence of an individual peptide that would correlate with its ability to bind to APC.  As noted above, the claims peptides encompass structurally distinct peptides with non-homologous amino acid sequences and thus do not share both a substantial structural feature and a common use that flows from the substantial structural feature. For example SEQ ID NO: 6 (KFVAAWTLKAA) shares no homology (i.e. it shares no substantial structure feature) with SEQ ID No: 33 (SFERFEIFPKE).  Amendment to limit the claims to peptides that have homologous amino acid sequences would be remedial. For example SEQ ID Nos 1 and 4-28 would share a substantial structural feature. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 20120093761 (of record). 
The ‘761 publication teaches a vaccine composition comprising a dendrimer, conjugated to at least one T helper peptide, and at least one polypeptide antigen (see page 1, in particular).  The ‘761 publication teaches that the T helper peptide is a PADRE peptide that bind to MHC class II and targets the conjugate to professional APCs (See pages 1-2, in particular).  The ‘761 publication teaches PAMAM dendrimers (see pages 1-2, in particular). The ‘761 publication teaches PADRE peptides of SEQ ID NO: 1-2 or 26, which represents “derivatives” of SEQ ID NO: 1 of the instant application (see page 2, in particular). The ‘761 publication teaches said conjugates with a pharmaceutically acceptable carrier.  The ‘761 publication teaches a kit comprising a plurality of said conjugates used for generating antibodies, and further comprising a container, a physiological buffer, and instructional materials (see page 13-15, in particular).  The ‘761 publication teaches including two different polypeptide antigens (see page 2, in particular). The ‘761 publication teaches an embodiment wherein the one or more antigen is a cancer antigen, and in particular teaches conjugation to a cocktail of tumor associated antigens, such as CEA, MUC-1, Her2, and CD20 (see page 2 and 11, in particular). Said tumor antigens can be considered “syngeneic” proteins.   Additionally, the ‘761 publication teaches conjugation to antigens with weak or low immunogenicity or “self antigens”, i.e. syngeneic antigens (see page 10-11, in particular).   Furthermore, the ‘761 publication teaches that the one more antigens can be attached to the dendrimer via a linker, such as those having the amino acid sequence RS, AAA, KK, GS, or GSGGGS, which would be considered a “hapten” lacking a CD4+ T cell epitope  (see page 7 and 11, in particular). The ‘761 publication also teaches an embodiment wherein the PADRE-dendrimer is conjugated with albumin-FITC (See example 3 and Figure 7, in particular).   Albumin is a serum protein that is “syngeneic” and said FITC can be considered a hapten lacking a CD4+ T cell epitope. Thus, the ‘761 publication teaches or makes obvious several embodiments within the scope of the instant claims. 

Applicant argues that the reference fails to teach a hapten lacking CD4+ T cell epitopes.  Applicant argues that FITC would not remotely be considered a hapten, nor would the linker sequences be considered as haptens.
In response to Applicant’s amendment and remarks, it is noted that FITC is a hapten, and since it is small molecule compound, it also does not comprise a CD4 T cell epitope (see Nakamura et al., 1993).  Likewise, see US 4,493,636, column 7 which discloses that haptens refer to a substance which elicit antibody formation only when combined with other molecules or particles (carriers) and can includes peptides.  See also Gerlach which teaches that CD4 T cell epitopes have a minimum size of 8 to 13 amino acids.  Thus, the “RS” peptide of the ‘761 publication would be a peptide hapten that does not comprise a T cell epitope.   The instant specification does not specifically define the term “hapten”, but the broadest reasonable interpretation of the term would encompass FITC or a two amino acid peptide RS peptide.  
Applicant further argues that the reference teaches away from conjugating a hapten to a dendrimer for eliciting an immune response since it teaches that small antigens generally fail to elicit an effective immune response due to hapten related size issues. 
"Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc.v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986).  The ‘761 publication anticipates the present claims by disclosing the embodiments comprising FITC or RS peptide for the reasons set forth above.
Regardless, the ‘761 publication does not teach away from conjugating to a hapten, but rather teaches if a small antigen is used, it maybe useful to conjugate to a plurality of the same antigen, as small antigens generally fail to elicit an effective immune response due to hapten-related size issues, and that including multiple copies of the antigen can thus enhance immunogenicity. Thus, ‘the ‘761 publication would suggest that when using a small antigen or hapten, a plurality should be used, which 
Applicant further argues that the presently claimed conjugates have an unexpected superior property of being able to elicit a strong anti-hapten humor immune response. 
Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  Additionally, the ‘761 publication teaches that the dendrimers/PADRE conjugates enhances the immunogenicity of a conjugated antigen, and teaches inducing immune response to small antigens that generally otherwise fail to elicit a response (see paragraph 72).  Thus, the ability of the conjugate to elect an immune response is not unexpected.

Claim(s) 1, 3-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2014/168724 (of record). 
WO2014/168724 teaches a composition comprising a dendrimer, conjugated to at least one T helper peptide, and at least biotherapeutic, for example albumin (i.e. a syngeneic protein, see page 2, in particular).  WO2014/168724 teaches that the T helper peptides include a PADRE peptide that bind to MHC class II and targets the conjugate to professional APCs (see pages 2, in particular).  WO2014/168724 teaches PAMAM dendrimers (see pages 2, in particular). WO2014/168724 teaches a PADRE peptides of SEQ ID NO: 1, which represents a “derivative” of SEQ ID NO: 1 of the instant application (see page 20, in particular). WO2014/168724 teaches a kit comprising a plurality of said conjugates, and further comprising packaging, a physiological buffer, and instructional material (see page 4-5, in particular). WO2014/168724 teaches that the PADRE peptide or biotherapeutic can be attached to the dendrimer via a linker, such as those having the amino acid sequence RS, AAA, KK, GS, or GSGGGS, which would be considered a “hapten” without a CD4 epitope (see page 20, in particular). WO2014/168724 also teaches an embodiment wherein the 
Applicant’s arguments filed 2/8/21 have been considered, but they are not persuasive.
Applicant argues that the claims are not anticipated or obvious for the same reasons set forth above.
The claims stand rejected for the same reasons set forth above.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644